Citation Nr: 1113680	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  06-25 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral ankle disability, to include as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to August 2004.  This service included active duty in Afghanistan from October 2001 to May 2002 and from July 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Montgomery, Alabama.

In September 2009, the Board remanded the issue on appeal for additional development.  The claim has since been returned to the Board for adjudication.

For the reasons set forth below, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that a remand necessary because the AMC has not substantially complied with the Board's prior September 2009 remand directives.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").
In September 2009, the Board remanded the issue on appeal to the RO, through the AMC, for further development.  Specifically, the Board remanded the issue, in pertinent part, for a new VA examination to determine whether the Veteran had a diagnosed bilateral ankle disability related to service, or whether his ankle symptomotology resulted from an undiagnosed illness related to his Persian Gulf War Service.  The Board remand instructed the VA examiner to conduct a thorough VA examination and to provide objective medical findings with opinions regarding etiology.  

In April 2010, the Veteran was afforded a VA examination in which the examiner noted the Veteran's history of treatment for multiple ankle sprains in service and provided a diagnosis of chronic bilateral ankle sprain with mild functional limitations.  He then opined that it was at least as likely as not that the ankle sprains occurred during active service.  However, the Board notes that the examiner's opinion merely reiterated a fact previously established by the record (that the Veteran incurred multiple ankle sprains in service) and did not provide insight regarding the etiology of the Veteran's bilateral ankle disability.

In January 2011, the VA examiner provided a follow-up addendum in which he again noted the Veteran's history of bilateral ankle sprains and diagnosed multiple sprains of the bilateral ankles with no functional limitations.  He stated that, although the Veteran was treated for ankle sprains in service, sprains resolve over a period of time, and that there were no objective findings of instability on current examination.  He opined that the Veteran's subjective complaints were less likely as not caused by or the result of ankle sprains which occurred during active duty.  

The Board finds the above April 2010 VA examination report and the January 2011 addendum do not contain the critical information required by the Board's September 2009 remand.  In this regard, the reports provide conflicting information with regard to diagnosis, and it remains unclear whether the Veteran has a currently diagnosed bilateral ankle disability.  As noted above, both reports acknowledge that the Veteran experienced ankle sprains in service.  However, while the 2010 report noted current mild functional limitation, the 2011 report noted no objective findings of instability and implied that the Veteran's complaints were merely subjective in nature.  Additionally, neither report provided adequate rationale for the medical opinion expressed.  Moreover, neither report addressed the question of whether the Veteran's bilateral ankle symptoms could be attributed to an undiagnosed illness as the result of his service.

Therefore, because the examination report did not contain crucial information required by the Board's remand, the Board finds that Stegall requirements have not been met and that the claim must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any bilateral ankle disorder that he may have.  The examiner should be provided with the claims file for review in conjunction with this examination.

For any current ankle disorder diagnosed on examination, the examiner should clearly state the diagnosis and express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to service.

If the Veteran's ankle symptomatology cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multi-symptom illness.  

All opinions are to be accompanied by a clear rationale consistent with the evidence of record.
2.  Then, readjudicate the claim for service connection for a bilateral ankle disability, including as a result of an undiagnosed illness.  If this benefit is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. The case should then be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


